UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-31037 eRoomSystem Technologies, Inc. (Name of small business issuer in its charter) Nevada 87-0540713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1072 Madison Ave., Lakewood, NJ (Address and telephone number of principal executive offices) (Zip Code) Issuer’s telephone number: (732) 730-0116 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of each class) (Title of each class) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares of the issuer’s common stock issued and outstanding as of April 14, 2011 was 23,907,865 shares. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4(T). Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Investment in equity securities available for sale Investment in real property tax liens Accounts receivable, net of allowance for doubtful accounts of$10,405 at March 31, 2011 and $18,240 at December 31, 2010 Inventory Advance to supplier - Note receivable Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT Property and equipment, net of accumulated depreciation of $29,224 at March 31, 2011 and $23,975 at December 31, 2010 INTANGIBLE ASSETS, net of accumulated amortization of $5,064 at March 31, 2011 and $3,376 at December 31, 2010 - DEPOSITS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Other payable - Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 5,000,000 shares authorized; none outstanding - - Common stock, $0.001 par value; 50,000,000 shares authorized; shares outstanding 23,907,865 at March 31, 2011 and 23,907,865 at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements -1- Table of Contents eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, REVENUE AND INVESTMENT INCOME Product sales $ $ Maintenance fees Interest income Total Revenue and InvestmentIncome COST OF REVENUE Product sales Maintenance Total Cost of Revenue GROSS MARGIN OPERATING EXPENSES Selling, general and administrative expense, including non-cash compensation of $0 and $1,101, respectively Research and development expense Net Operating Expenses Net Income OTHER COMPREHENSIVE INCOME Unrealized loss on investment ) - Comprehensive Income (Loss) $ ) $ Basic Earnings Per Common Share $ $ Diluted Earnings Per Common Share $ $ See accompanying notes to condensed consolidated financial statements -2- Table of Contents eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash compensation expense - Changes in operating assets and liabilities: Accounts receivable Accrued interest receivable - Inventory ) Advance to supplier - Prepaid expenses ) Accounts payable ) ) Accrued liabilities ) ) Other payable - Net Cash Provided By (Used In) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) Purchase of investments in real property tax liens ) ) Proceeds from collections of real property tax liens - Purchase of short-term investment - ) Net Cash Provided by (Used In) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES - - Net Increase (Decrease) in Cash ) Cash and cash equivalents at Beginning of Period Cash and cash equivalents at End of Period $ $ See accompanying notes to condensed consolidated financial statements -3- Table of Contents eROOMSYSTEM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Condensed Financial Statements– The accompanying unaudited condensed consolidated financial statements include the accounts of eRoomSystem Technologies, Inc. and its wholly-owned subsidiaries (the "Company"). Intercompany accounts and transactions have been eliminated in consolidation. These financial statements are condensed and, therefore, do not include all disclosures normally required by generally accepted accounting principles. These statements should be read in conjunction with the Company's annual financial statements for the fiscal year ended December 31, 2010 included in the Company's Annual Report on Form 10-K. In particular, the Company's organization, nature of operations and significant accounting principles were presented in Note 1 to the consolidated financial statements in that annual report. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying unaudited condensed consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2011. Cash and Cash Equivalents – Cash and cash equivalents include highly-liquid debt investments with original maturities of three months or less, readily convertible to known amounts of cash. Inventory – The Company maintains an inventory of product that is sold in the refreshment centers in a number of hotels. The inventory is purchased as finished goods and is valued using the first in, first out method. Net Earnings Per Share of Common Stock– Basic earnings per share of common stock is computed by dividing net income by the weighted-average number of shares of common stock outstanding. There were no unvested shares of common stock during the period ended March 31, 2011 and 2010. Diluted earnings per share of common stock are computed by dividing net income by the weighted-average number of shares of common stock and dilutive potential common stock equivalents outstanding. Potential common stock equivalents consist of shares issuable upon the exercise of stock options and warrants. The following table is a reconciliation of the numerators and denominators used in the calculation of basic and diluted weighted-average common shares outstanding for the three months ended March 31, 2011 and 2010: Basic net income $ $ Diluted net income $ $ Basic weighted-average common shares outstanding Effect of dilutive securities Stock options and warrants Diluted weighted-average common shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ During the three months ended March 31, 2011 and 2010, there were potential common stock equivalents from options and warrants of2,130,344 and 2,070,344, respectively, which were not included in the computation of diluted earnings per share because their effect would have been anti-dilutive. Recent Accounting Pronouncements –In January 2010, the FASB issued guidance that required the Company to present separately information about purchases, sales, issuances and settlements, on a gross basis, in the reconciliation of fair value measurements using significant unobservable inputs (Level 3). This guidance became effective during the first quarter of 2011. The adoption of this guidance did not have a material effect on the financial statements. -4- Table of Contents NOTE 2 – BUSINESS CONDITION During the year ended December 31, 2010 and the three months ended March 31, 2011, the Company realized a net income of $18,345 and net income of $10,808, respectively. During the year ended December 31, 2010 and the three months ended March 31, 2011, the Company's operations provided $28,597 and $73,225 of cash, respectively. The Company had a cash balance of $2,225,617 as of March 31, 2011. NOTE 3 – INVESTMENTS Investment in Equity Securities Available for Sale – The Company was issued 50,000 shares of stock in BlackBird Corporation in July 2008. On June 7, 2010, BlackBird entered into a share exchange with RPID later renamed Spot Mobile International Ltd (“Spot Mobile”). The 50,000 shares of common stock of BlackBird were exchanged for 1,700,000 restricted shares of common stock of Spot Mobile. The Spot Mobile shares were reverse split in October 2010 to 56,667 shares. Spot Mobile’s common stock is publicly traded and had a post-split market value of $0.42 per share on March 31, 2011. The Company recorded an $18,700 unrealized loss on the investment in Spot Mobile at March 31, 2011, which is included in other comprehensive loss. Investments in equity securities as of March 31, 2011 are summarized below: Equity Securities Cost Basis Unrealized Gains Unrealized Losses Fair Value Spot Mobile $
